PER CURIAM.
We have reviewed the briefs and record on appeal and heard oral argument. On the basis there, we are of the opinion that no reversible error has been demonstrated. The judgment appealed from is, therefore, affirmed. See Cotton v. State, Third District Court of Appeal, 261 So.2d 179, opinion filed April 25, 1972; see also Killingsworth v. State, 1925, 90 Fla. 299, 105 So. 834; Sanders v. State, Fla.App.1971, 241 So.2d 430, and York v. State, Fla.App.1969, 232 So.2d 767.
Affirmed.
REED, C. J, and OWEN and MAGER, JJ., concur.